Citation Nr: 1127603	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied reopening the Veteran's claim.

The Board notes that, while the Veteran previously was represented by the Disabled American Veterans (DAV), in July 2011, the undersigned granted the Veteran's May 2011 motion, requesting to remove the DAV as his representative.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The issue of entitlement to service connection for asthma, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a February 2002 rating decision, the RO denied service connection for asthma; although notified of the denial in a February 2002 letter, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since February 2002 is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for asthma.


CONCLUSION OF LAW

1.  The February 2002 rating decision that denied service connection for asthma is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence received since the February 2002 rating decision is new and material, and the claim of entitlement to service connection for asthma is reopened.              38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen his claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.   § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, the RO last denied the Veteran's claim for service connection for asthma in February 2002.  The evidence in the claims file at the time consisted of the Veteran's service treatment records and VA treatment records.

The basis for the RO's February 2002 denial of the claim for service connection for asthma was that the Veteran's asthma was found to have pre-existed service and was not considered to be aggravated by the Veteran's active duty.  Although notified of the denial in a letter the same month, the Veteran did not initiate an appeal of the February 2002 RO rating decision.  See 38 C.F.R. § 20.200.  The RO's February 2002 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A.     § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's July 1997 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since February 2002 includes a lay statement by the Veteran's ex-wife.  In this statement, she explained that prior to the Veteran's enlistment in the military, he had mild asthma; however, by the time the Veteran was discharged from the military, he had constant shortness of breath and had to use his inhaler frequently.  This implies that the Veteran's asthma may have been aggravated during service.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for asthma.  While lay persons are not competent to opine as to medical etiology or render medical opinions, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  See also Grover v. West, 12 Vet. App. 109, 112 (1999); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  At the time of the February 2002 rating decision, there was no evidence that the Veteran's asthma was aggravated during service.  The additionally received statement reflects that the Veteran's ex-wife observed him using his inhaler more often after service, which may indicate aggravation.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the February 2002 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it establishes that the Veteran used his inhaler more often after service, which raises a possibility that his pre-existing asthma was aggravated during service.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for asthma, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for asthma have been met.  See 38 U.S.C.A. § 5108;  38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for asthma is granted.


REMAND

The Board's review of the claims file reveals that further development is required before the claim may be adjudicated on the merits.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  The presumption of aggravation may be rebutted only by clear and unmistakable evidence.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.             38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service, and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.

In this case, on April 1966 entrance examination, the Veteran was found to have normal lungs and a normal chest x-ray.  On his April 1966 Report of Medical History, the Veteran marked that he had a history of asthma.  He reported that he had childhood asthma with no symptoms in the past 10 years.  In May 1966, the Veteran was inducted into the Army, and after only one week, he was admitted to the hospital with a diagnosis of bronchial asthma.  The treating corpsman spoke with the Veteran's primary care physician by telephone, and learned that the Veteran had a documented history of long-standing bronchial asthma beginning at the age of four until the present.  The Veteran had been using an inhaler for relief whenever wheezing would occur.  He was employed as a farm worker prior to entrance, and had frequent bouts of wheezing and shortness of breath, presumably due to some perennial allergy.  The Veteran presented to the clinic one week after induction with a mild asthmatic attack.  Shortly thereafter, he was admitted for a Medical Board, and discharged for erroneous enlistment.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Here, the Board finds that a medical examination and opinion would be helpful in determining whether there is clear and unmistakable evidence that the Veteran's asthma both pre-existed service and was not aggravated during service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all updated, pertinent records of treatment from the Durham VA Medical Center.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should arrange for the Veteran to undergo examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

After an examination and a review of the record, the physician should offer an opinion, consistent with sound medical judgment, as to the following questions:

a) whether there is clear and unmistakable evidence that the Veteran's asthma pre-existed service, and

b) if so, whether there is clear and unmistakable evidence that the Veteran's preexisting asthma was NOT aggravated beyond its natural progression during his active duty.  [Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.]

c) If there is no clear and unmistakable evidence that the Veteran's asthma preexisted his military service, is it at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's asthma had its onset in military service.

The physician should set forth all examination findings, along with complete rationale for all conclusions reached in a detailed report.  In rendering the requested opinions, the physician should specifically consider and discuss the contentions of the Veteran and his ex-wife.

3.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  The RO should specifically ensure that the exact questions set forth in the above instructions were answered by the examining physician.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


